RICHARD S. ARNOLD, Chief Judge,
dissenting.
In my view, the courts are obligated by statute to look at plaintiffs as individuals before they decide whether someone can meet the essential requirements of an eligibility rule like the one before us in the present case. Such an individualized inquiry, I believe, shows that the age requirement, as applied to Ed Pottgen, is not essential to the goals of the Missouri State High School Activities Association. I therefore respectfully dissent.
I have little to add to Judge Shaw’s excellent opinion for the District Court. For me, this case is largely controlled by the words of the Americans With Disabilities Act of 1990, 42 U.S.C. § 12132, and by regulations issued *932under the Act. The statute provides, in relevant part, that
no qualified individual with a disability shall, by reason of such disability, be excluded from participation in or be denied the benefits of the services, programs, or activities of a public entity, or be subjected to discrimination by any such entity.
There is no doubt that Ed Pottgen has a learning disability (for which he is now adequately compensating), and that, by reason of this disability, he has become unable to meet the Activities Association’s age requirements. The Court today holds, however, that Ed is not a “qualified individual.”
The statute itself defines this term. “Qualified individual with a disability” means
an individual with a disability, who, with or without reasonable modifications to rules, policies, or practices ... meets the essential eligibility requirements for ... participation in programs or activities provided by a public entity.
42 U.S.C. § 12131(2). So, by the express words of Congress, it is not necessary for a person to meet all eligibility requirements. Instead, if a proposed modification of those requirements is “reasonable,” a person can be a “qualified individual.” The question therefore is whether it is “reasonable” to require the Activities Association to modify or waive the age requirement in the case of Ed Pottgen. The age criterion would not have to be abandoned completely: Ed would have been eligible if the' requirement had been modified by only thirty-five days. He was that close to complete and literal compliance with all of the Activities Association’s rules.
I agree with the Court that if a requirement is “essential” to a program or activity, a waiver or modification of that requirement would not be “reasonable” within the meaning of the statute. But how do we determine what is “essential”? The regulations interpreting the statute are of some help in answering that question. Under 28 C.F.R. § 35.130(b)(7) (1994),
A public entity shall make reasonable modifications in policies, practices, or procedures when the modifications are necessary to avoid discrimination on the basis of disability, unless the public entity can demonstrate that making the modifications would fundamentally alter the nature of the service, program, or activity.
Was high-school baseball competition in Missouri fundamentally altered when Ed Pottgen was allowed to play one more year? I think not, and here the District Court’s findings of fact become important. According to the Activities Association itself, there are three reasons for the age requirement. First, there is a desire to protect the safety of younger athletes against whom an older athlete might compete. Second, the Association wishes to reduce the competitive advantage that results when older students play, because of their presumed greater maturity. And third, the Association wishes to discourage students from delaying their education to gain athletic maturity. There is no contention whatever in the present ease that Ed Pottgen deliberately repeated the first and third grades in order to make himself eligible to play baseball another year at age nineteen. The District Court found, moreover, “that any competitive advantage resulting from plaintiffs age is de minimis.” 857 F.Supp. at 662 n. 3. The Court further found that the Activities Association made no individualized review of plaintiffs circumstances and gave no consideration to the issue of safety when it denied plaintiffs request for a waiver of the age rule. Finally, the Court found that “plaintiff does not appear to constitute a threat to the safety of others.” Id. at 662. Plaintiff is not appreciably larger than the average eighteen-year-old.
In other words, the age requirement could be modified for this individual player without doing violence to the admittedly salutary purposes underlying the age rule. But instead of looking at the rule’s operation in the individual case of Ed Pottgen, both the Activities Association and this Court simply recite the rule’s general justifications (which are not in dispute) and mechanically apply it across the board. But if a rule can be modified without doing violence to its essential purposes, as the District Court has found in the present case, I do not believe that it can *933be “essential” to the nature of the program or activity to refuse to modify the rule.
The Court avoids this issue by holding that “an individualized inquiry into the necessity of the age limit in Pottgen’s case ... is inappropriate_” With respect, I find no such principle in the words of the statute. If an eligibility requirement can be reasonably modified to make someone eligible, that person is a qualified individual. In determining this issue, it seems to me entirely appropriate to focus on the effect that modification of the requirement for the individual in question would have on the nature of the program. When the case is looked at from this point of view, it becomes clear that the Association could easily bend to accommodate Ed Pottgen without breaking anything essential. For these reasons, I would affirm the preliminary injunction entered by the District Court.